Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 1 of 9




                    EXHIBIT 3
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 2 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 1
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                              AT TACOMA
      _________________________________________________________

      UGOCHUKWU GOODLUCK NWAUZOR,    )
      FERNANDO AGUIRRE-URBINA,       )
      individually and on behalf of  )
      all those similarly situated,  )
                                     )
                Plaintiffs,          )
                                     ) No. 17-cv-05769-RJB
         vs.                         )
                                     )
      THE GEO GROUP, INC., a Florida )
      corporation,                   )
                                     )
                Defendant.           )
      _________________________________________________________
                 VIDEO DEPOSITION UPON ORAL EXAMINATION OF
                             BRUCE A. SCOTT, JR.
                       AS A RULE 30(b)(6) DESIGNEE OF
                         THE GEO GROUP, INC.
      _________________________________________________________

                        810 Third Avenue, Suite 500

                             Seattle, Washington




      DATE:   Tuesday, December 10, 2019
      REPORTED BY:     Donald W. McKay, RMR, CRR, CCR 3237


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 3 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 6
  1              MS. MELL:    Joan Mell.    GEO.
  2              Bruce Scott, witness, 30(b)(6).
  3              MR. POLOZOLA:    My name is Lane Polozola.         I am
  4   counsel for the State of Washington in a separate
  5   consolidated lawsuit, Washington versus GEO.
  6              THE VIDEOGRAPHER:     Will the court reporter
  7   please administer the oath.
  8
  9   BRUCE A. SCOTT, JR.                called as a witness in the
 10                                      above-entitled cause, being
 11                                      first duly sworn, testified
 12                                      as follows:
 13
 14                          E X A M I N A T I O N
 15   BY MR. WHITEHEAD:
 16       Q.     Good morning, Mr. Scott.       We met yesterday when
 17   I deposed you in your individual capacity.            I will
 18   introduce myself again, though, for the benefit of the
 19   record.    I'm Jamal Whitehead.       I represent Mr. Nwauzor,
 20   as well as Mr. Aguirre-Urbina in their lawsuit against
 21   The GEO Group.
 22              Mr. Scott, could you please state and spell your
 23   name for the record.
 24       A.     Bruce Arnold Scott, Jr.      B-R-U-C-E, A-R-N-O-L-D,
 25   S-C-O-T-T, J-R.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 4 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 17
  1       A.     After.
  2       Q.     And $27.12, were there ever any other offset
  3   amounts reached or discussed by GEO?
  4       A.     No.
  5       Q.     Walk me through how GEO arrived at the amount of
  6   $27.12 per hour as the offset amount.
  7       A.     We looked at total 2016 data, and took the total
  8   participants in the Voluntary Work Program for 2016, and
  9   we multiplied that by an estimated hours worked and
 10   average hours worked per detainee during that time
 11   period, to determine a total number of hours worked in
 12   that year; and divided that by the total expenditures of
 13   equipment, services, building costs, taxes, a number of
 14   other factors, divided -- that equated out to the $27.12
 15   an hour.
 16       Q.     In 2016, what was the total number of
 17   participants in the program?
 18       A.     I can't recall off the top of my head.          I know
 19   it's listed on some documentation somewhere.
 20       Q.     Do you have those documents with you today?
 21       A.     I do not.
 22       Q.     All right.   And the estimated hours worked by
 23   detainee, I believe you said was part of the formula.
 24   Did I get that right?
 25       A.     Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 5 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 18
  1       Q.     What was the estimated hour or hours worked by
  2   detainees used in your formula?
  3       A.     The estimated average hours worked by detainees,
  4   I believe, was 1.72 hours.
  5       Q.     How was that estimate reached?
  6       A.     That is purely an estimate.       Most Voluntary Work
  7   Program assignments only last 30 minutes, sometimes not
  8   even 30 minutes.       We don't have time records of each
  9   individual work period.       It was not a requirement and is
 10   not a requirement of the ICE PBNDS standards for
 11   voluntary work.     It's our best estimate of the number of
 12   hours that each individual spent on average, working any
 13   day for the Voluntary Work Program.
 14       Q.     What sources of information did GEO consult to
 15   reach that 1.72 hours estimate?
 16       A.     Really just knowledge of the program, of what
 17   detainees actually do in the Voluntary Work Program.
 18       Q.     And in estimating 1.72 hours, was it GEO's
 19   intent to be accurate in its estimate?
 20              MS. MELL:   Object to the form.
 21              THE WITNESS:    As accurate as available since the
 22   ICE standard, nor contract require any such
 23   documentation of time spent within the Voluntary Work
 24   Program.
 25   BY MR. WHITEHEAD:


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 6 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 19
  1       Q.     Well, I guess what I'm driving at is that this
  2   wasn't an arbitrary number.        1.72 hours represents GEO's
  3   best estimate.     Is that correct?
  4              MS. MELL:   Object to the form.
  5              THE WITNESS:    Based on available knowledge and
  6   without any detailed information from the Voluntary Work
  7   Program that's not required, it's our best estimate.
  8   BY MR. WHITEHEAD:
  9       Q.     And is 1.72 hours still GEO's best estimate of
 10   the average detainee shift?
 11              MS. MELL:   Object to the form of the question.
 12              THE WITNESS:    It's hard to answer.       The
 13   Voluntary Work Program from day-to-day is very fluid.
 14   It's hard to come up with a specific set of hours.              It
 15   probably would not be the same from day-to-day if we
 16   actually counted hours in the Voluntary Work Program.
 17   BY MR. WHITEHEAD:
 18       Q.     Well, for purposes of deriving GEO's offset
 19   amount, is GEO sticking with or changing the 1.72 hours
 20   detainee shift estimate?
 21              MS. MELL:   Object to the form of the question.
 22              THE WITNESS:    Based on -- when more available
 23   information is known about the -- how many detainee
 24   workers or what the overall end process wants to be --
 25   it's hard to know.      It's a number right now.         The 1.72


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 7 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 20
  1   hours is our best estimate within the Voluntary Work
  2   Program.
  3   BY MR. WHITEHEAD:
  4       Q.     So that's yes, that is still GEO's estimated
  5   hours for the average detainee shift?
  6              MS. MELL:   Object to the form of the question.
  7              THE WITNESS:    Based on the documentation in
  8   front of me, yes.
  9   BY MR. WHITEHEAD:
 10       Q.     Well, it's not based on the documentation in
 11   front of you.     Like I said at the outset, it's a
 12   30(b)(6) deposition, so it's a little bit different.
 13   You're speaking on behalf of the company.            So my
 14   question is a yes or no one.         On behalf of the company,
 15   is 1.72 hours still the company's estimate for the
 16   average detainee shift?       Yes or no.
 17              MS. MELL:   Object to the form of the question.
 18   Move to strike.
 19              And don't tell my client what to do.
 20              THE WITNESS:    I've answered the question.         As of
 21   right now, based on the documentation and the
 22   information that we have, 1.72 hours is the number.
 23   BY MR. WHITEHEAD:
 24       Q.     And then you said that the total number of
 25   participants multiplied by the estimated hours worked is


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 8 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 21
  1   then divided by GEO's expenditures.          Did I get that
  2   right?
  3         A.   The costs related to the detainees in that
  4   program.     Hygiene, products used, bedding used,
  5   uniforms, the cost of housing, food, a number of
  6   different topics, taxes.        All those things that relate
  7   to the detainee and their housing determines that
  8   number.
  9         Q.   That's what I would like for you to unpack for
 10   me.   I want to discuss in detail the expenditures that
 11   are included in GEO's offset analysis.           Could you give
 12   me a list of the expenditures or costs that GEO has
 13   considered in formulating its offset amount?
 14              MS. MELL:   Object to the form of the question.
 15              THE WITNESS:    There is a number of related
 16   items.     I mean, we could sit down if you have some
 17   documentation to review, but I won't be able to rattle
 18   off everything from memory.        We have provided some
 19   information that was related to determining these
 20   numbers.     I'd like to refer to that documentation.
 21   BY MR. WHITEHEAD:
 22         Q.   Did you bring it with you?
 23         A.   I do not have it.
 24         Q.   Do you know the title of the document that
 25   you're thinking of?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 238-3 Filed 01/13/20 Page 9 of 9

Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 119
  1                         C E R T I F I C A T E
  2
      STATE OF WASHINGTON        )
  3                              ) ss
      COUNTY OF KING             )
  4
  5         I, the undersigned Washington Certified Court
      Reporter, hereby certify:
  6
            That the foregoing deposition upon oral examination
  7   of the witness named herein was taken stenographically
      before me and transcribed under my direction;
  8
            That the witness was duly sworn by me pursuant to
  9   RCW 5.28.010 to testify truthfully;
 10         That the transcript of the deposition is a full,
      true and correct transcript to the best of my ability;
 11
            That I am neither an attorney for, nor a relative
 12   or employee of any of the parties to the action or any
      attorney or counsel employed by the parties hereto, nor
 13   financially interested in its outcome.
 14         I further certify that in accordance with CR 30(e),
      the witness was given the opportunity to examine, read,
 15   and sign the deposition, within 30 days upon its
      completion and submission, unless waiver of signature was
 16   indicated in the record.
 17
 18
 19
                     ________________________________
 20                  Donald W. McKay, RMR, CRR
                     Washington Certified Court Reporter No. 3237
 21                  License effective until: 07/02/2020
 22
 23
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
